ALLOWABILITY NOTICE
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The independent claims require measuring an end-to-end latency of a communication session between two wireless communications devices, wherein a base station is between the two devices via an air interface. Further, the claim requires that computing a repeat requests adjustment value based on at least three parameters: 
a maximum number of repeat requests transmissions
the determined service requirement
the determined measured end-to-end latency
The below identifies the closest prior art and how the art is different from the claimed invention:
Jeong - US20090116420 teaches calculating an adjustment value based on QoS delay requirements, packet loss requirements, and link delay but does not teach calculating using a current, maximum number of repeat requests transmissions and measured end-to-end delay where a base station is intermediate within the communication session.
Seymour - US20110075579 teaches a communication session between two devices where a base station is between the devices via an air interface. However Seymour does not teach computing a repeat requests adjustment value based on a maximum number of repeat requests transmissions and a measured end-to-end latency. Rather, Seymour teaches increasing maximum number of HARQ retransmission based on delay budgets, where the budget is not measured delay but rather a maximum delay threshold value for a voice call. Further, Seymour does not teach a value is based on a (current) maximum number of repeat requests transmissions but rather Seymour generally teaches that based on delay budgets more HARQ retransmission can be allowed; Seymour does not actually compute a value based on the 3 identified variable above.

Examiner’s Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for the Examiner’s Amendments was given by the applicant’s representative in an interview corresponding to an interview summary submitted concurrently herein.
1.	(Currently amended) A method performed by a computer device, the method comprising:
	selecting a communication session between a wireless communication device and another wireless communication device;
	determining a service requirement for the selected communication session;
	measuring an end-to-end latency for the selected communication session, wherein the end-to-end latency corresponds to a time for a signal to travel from the wireless communication device to the other wireless communication device via a base station, and wherein the end-to-end latency includes an air interface delay between the wireless communication device and the base station;
	computing a repeat requests adjustment value based on a maximum number of repeat requests transmissions, the determined service requirement, and the measured end-to-end latency, wherein the repeat requests adjustment value is computed to ensure that increasing the maximum number of repeat requests transmissions would satisfy a latency requirement specified by the service requirement; and
	sending an instruction to the base station associated with the communication session to adjust the maximum number of repeat requests transmissions based on the computed repeat requests adjustment value, in response to computing the repeat requests adjustment value.

2.	(Original) The method of claim 1, wherein the repeat requests transmissions correspond to Hybrid Automatic Repeat Requests (HARQs) transmissions.

3.	(Previously presented) The method of claim 1, wherein determining the service requirement for the selected communication session includes:
	determining a service type associated with the selected communication session; and
	determining the latency requirement, wherein the latency requirement is associated with the determined service type.

4.	(Currently amended) The method of claim 1, wherein measuring the end-to-end latency for the selected communication session includes at least one of:
	obtaining a packet trace for the communication session, and measuring the end-to-end latency for the selected communication session based on a time the packet trace took to traverse a path associated with the communication session; or
	determining a path for the communication session, wherein the path includes a plurality of links, and measuring the end-to-end latency based on historical latency values associated with the plurality of links.

5.	(Currently amended) The method of claim 1, wherein computing the repeat requests adjustment value based on the maximum number of repeat requests transmissions, the determined service requirement, and the measured end-to-end latency includes:
	determining whether increasing the maximum 
	increasing the maximum 

6.	(Currently amended) The method of claim 5, wherein determining whether increasing the maximum number of 
	determining the resulting end-to-end latency from an empirically determined function that relates values of numbers of repeat requests transmissions to values of latency.

7.	(Currently amended) The method of claim 1, wherein computing the repeat requests adjustment value based on the maximum number of repeat requests transmissions, the determined service requirement, and the measured end-to-end latency includes:
	determining a repeat requests latency associated with the maximum number of repeat requests transmissions;
measured end-to-end latency is greater than a first latency threshold and whether the repeat requests latency is greater than a second latency threshold; and
	decreasing the maximum number of repeat requests transmissions, in response to determining that the measured end-to-end latency is greater than the first latency threshold and that the repeat requests latency is greater than the second latency threshold.

8.	(Currently amended) The method of claim 1, wherein computing the repeat requests adjustment value based on the maximum number of repeat requests transmissions, the determined service requirement, and the measured end-to-end latency includes:
	determining whether a repeat requests failure rate is below a failure rate threshold; and
	decreasing the maximum number of repeat requests transmissions, in response to determining that the repeat requests failure rate is below the failure rate threshold.

9.	(Currently amended) The method of claim 1, wherein computing the repeat requests adjustment value based on the maximum number of repeat requests transmissions, the determined service requirement, and the measured end-to-end latency includes:
	determining whether increasing the maximum number of repeat requests transmissions would result in a lower repeat requests failure rate; and
	increasing the maximum number of repeat requests transmissions, in response to determining that increasing the maximum number of repeat requests transmissions would result in the lower repeat requests failure rate.

computed repeat requests adjustment value further includes:
	instructing the base station to adjust a packet sequence reorder timer based on the adjusted maximum number of repeat requests transmissions; and
	instructing the base station to adjust a status prohibit timer based on the adjusted packet sequence reorder timer.

11.	(Previously presented) The method of claim 1, wherein the computer device comprises:
	a computer device located in a provider network; or
	a computer device located in a wireless access network.

12.	(Currently amended) A computer device comprising:
	a memory configured to store instructions; and
	a processor configured to execute the instructions to:
select a communication session between a wireless communication device and another wireless communication device;
determine a service requirement for the selected communication session;
measure an end-to-end latency for the selected communication session, wherein the end-to-end latency corresponds to a time for a signal to travel from the wireless communication device to the other wireless communication device via a 
compute a repeat requests adjustment value based on a maximum number of repeat requests transmissions, the determined service requirement, and the measured end-to-end latency, wherein the repeat requests adjustment value is computed to ensure that increasing [[a]] the maximum number of repeat requests transmissions would satisfy a latency requirement specified by the service requirement; and
instruct a base station associated with the communication session to adjust the maximum number of repeat requests transmissions based on the computed repeat requests adjustment value, in response to computing the repeat requests adjustment value.

13.	(Original) The computer device of claim 12, wherein, when determining the service requirement for the selected communication session, the processor is further configured to:
	determine a service type associated with the selected communication session; and
	determine a latency requirement associated with the determined service type.

14.	(Currently amended) The computer device of claim 12, wherein, when measuring the end-to-end latency for the selected communication session, the processor is further configured to:
	obtain a packet trace for the communication session; 
	determine a path for the communication session, wherein the path includes a plurality of links; and
measure the end-to-end latency based on historical latency values associated with the plurality of links and based on a time the packet trace took to traverse a path associated with the communication session.

15.	(Currently amended) The computer device of claim 12, wherein, when computing the repeat requests adjustment value based on a maximum number of repeat requests transmissions, the determined service requirement, and the measured end-to-end latency, the processor is further configured to:
	determine whether increasing the maximum 
	increase the maximum 

16.	(Currently amended) The computer device of claim 15, wherein, when determining whether increasing the maximum 
	obtain a function that relates values of numbers of repeat requests transmissions to values of latency; and
	compute the resulting end-to-end latency based on the obtained function.
a maximum number of repeat requests transmissions, the determined service requirement, and the measured end-to-end latency, the processor is further configured to:
	determine a repeat requests latency associated with the number of repeat requests;
	determine whether the measured end-to-end latency is greater than a first latency threshold and whether the repeat requests latency is greater than a second latency threshold; and
	decrease the maximum number of repeat requests transmissions, in response to determining that the measured end-to-end latency is greater than the first latency threshold and that the repeat requests latency is greater than the second latency threshold.

18.	(Currently amended) The computer device of claim 12, wherein, when computing the repeat requests adjustment value based on a maximum number of repeat requests transmissions, the determined service requirement, and the measured end-to-end latency, the processor is further configured to:
	determine whether a repeat requests failure rate is below a failure rate threshold; and
	decrease the maximum number of repeat requests transmissions, in response to determining that the repeat requests failure rate is below the failure rate threshold.

19.	(Currently amended) The computer device of claim 12, wherein, when computing the repeat requests adjustment value based on a maximum number of repeat requests transmissions, , and the measured end-to-end latency, the processor is further configured to:
	compute whether increasing the maximum number of repeat requests transmissions would result in a lower repeat requests failure rate; and
	increase the maximum number of repeat requests transmissions, in response to computing that increasing the maximum number of repeat requests transmissions would result in the lower repeat requests failure rate.

20.	(Currently amended) A system comprising:
	a base station configured to provide a wireless connection to a wireless communication device; and
	a network device configured to:
select a communication session between a wireless communication device and another wireless communication device;
determine a service requirement for the selected communication session;
measure an end-to-end latency for the selected communication session, wherein the end-to-end latency corresponds to a time for a signal to travel from the wireless communication device to the other wireless communication device via a base station, and wherein the end-to-end latency includes an air interface delay between the wireless communication device and the base station; and
compute a repeat requests adjustment value based on a maximum number of repeat requests transmissions, the determined service requirement, and the measured end-to-end latency, wherein the repeat requests adjustment value is computed the maximum number of repeat requests transmissions would satisfy a latency requirement specified by the service requirement; and
instruct the base station to adjust the maximum number of repeat requests transmissions based on the computed repeat requests adjustment value, in response to computing the repeat requests adjustment value;
	wherein the base station is further configured to:
adjust the maximum number of repeat requests transmissions for the selected communication session based on the received instruction from the network device.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE TACDIRAN whose telephone number is 571-272-1717.  The examiner can normally be reached on M-TH, 10-5PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.